DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 7/30/2021.

Response to Arguments
Claims 1, 3 – 14 and 16 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1, 3 – 14 and 16 – 20 remain rejected.   
Applicant's arguments filed with respect to claims 1, 3 – 14 and 16 – 20 have been fully considered but they are moot in view of new rejection. 

Examiner would like to point out that the Applicant in their remarks first recite the amended claim language. Next the applicant summarizes the reference Osesina in view of its abstract, summarizes the reference Liu in view of its abstract. Next the applicant states that the references don’t teach the recitation. No explanation or argument is made specifically for the references and the citations presented in rejecting the claim language instead a conclusive statement of not being taught is made. 

Furthermore, in regards with claims 7 – 8 and 17 on pages 16 – 18 of the remarks, the applicant states that the rejection is Mane in view of Aravamudan and Henderson. This is not accurate. The rejection was previously Osesina in view of Liu further in view of Henderson but now is Osesina in view of Liu further in view of Kennedy.
 
Applicant states the amended claim language presented in the amendments is not taught.
In response to Applicant’s statement, the Examiner submits that the amended language and scope is rejected with further view of another reference as explained below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3 – 14 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osesina et al. (‘Osesina’ herein after) (US 2018/0137150 A1) further in view of Liu et al. (‘Liu’ herein after) (US 2019/0108411 A1) further in view of Kennedy et al. (‘Kennedy’ herein after) (US 2019/0318003 A1).
 
With respect to claim 1, 14, 20,
Osesina discloses a method comprising: receiving a first set of information corresponding to a first entity, wherein the first set of information comprises text information relating to the first entity and further comprises visual information including one or more images of the first entity (figure 2, 12, 16, paragraph 115 teaches that a record of an entity has various fields which include text and images, Osesina); receiving a second set of information corresponding to a second entity, wherein the second set of information comprises text information relating to the second entity and further comprises visual information including one or more images of the second entity (figure 2, 12, 16, paragraph 115 teaches that a record of an entity has various fields which include text and images, Osesina); and classifying the first entity and the second entity as either matching entities or non-matching entities based on a concatenation of the first set of pairwise features, the first set of entity level features and the second set of entity level features (figure 3 & 16 teach the concatenation/linkage and comparison of a pair of entities, paragraph 113, figure 2 depicts the various field in pairwise comparison, figure 3 depicts the embedding of the result as a link feature value generation). 
Osesina does not explicitly define or state as claimed the word encoding even though it describes the process and use of the function and does not explicitly state as claimed performing visual 
However, Liu teaches encoding set information in paragraph 49, 50 and 56 teaching the processing and conversion to vector of data which is encoding the set information.  In regards with performing visual encoding by generating a first set of visual embeddings by embedding the one or more images of the first entity using a convolution neural network (CNN) Liu in paragraph 41 teaches the use of CNN to generate an image vector representation of the first entity and paragraph 40 teaches word embedding applied to obtain a text vector, generating a second set of visual embeddings by embedding the one or more images of the second entity using the CNN  paragraph 41 teaches the use of CNN to generate an image vector representation of the first entity and paragraph 40 teaches word embedding applied to obtain a text vector, Liu. In regards with encoding the first set of visual embeddings and the second set of visual embeddings to a first set of pairwise features by applying a pairwise comparison algorithm the first set of visual embeddings and the second set of visual embeddings, performing text encoding by encoding the text information included the first set of information to a first set of entity level features and encoding the text information included the second set of information to a second set of entity level features Liu in paragraph 49 – 50, 56 teaches image vectors being calculated and image encoding and comparison being done to better facilitate processing.

Furthermore, Kennedy also teaches in paragraph 31 features extracted for the captions which is text and image to produce feature embeddings associated with the text and the image. This feature extraction of features is done using neural networks. Paragraph 48 teaches pairwise similarities being determined for each textual summary-content representation pair. Paragraph 33 teaches the text embedding along with vector encoding. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osesina to include the teachings of Kennedy because both of the references are in the same field of study, processing of data. Furthermore Kennedy teaches further benefits of similarities being calculated for textual summary-content representation pairs for processing in paragraphs 23 – 24. 
With respect to claim 3,
Osesina as modified discloses the method of claim 2, wherein each set of information corresponding to each entity includes one of a plurality of images of the entity or a single image of the entity, and each set of visual embeddings comprises a set of embedded images (paragraph 41 teaches the use of CNN to generate an image vector representation of the first entity and paragraph 40 teaches word embedding applied to obtain a text vector, Liu). With respect to claim 4,

Osesina as modified discloses the method of claim 4, wherein classifying the first entity and the second entity as either matching entities or non-matching entities based on the encoding comprises: utilizing a classifier trained using a supervised learning algorithm, wherein the classifier is configured to classify the first entity and the second entity as either matching entities or non-matching entities based in part on the set of pairwise features (Liu teaches various learning algorithms in paragraphs 39, 51, 57). 

With respect to claim 6,
Osesina as modified discloses the method of claim 5, wherein each set of information corresponding to each entity further comprises at least one of text information relating to the entity and numeric information relating to the entity (figure 14 shows data related to the entity that has text information and numeric information related to the entity, Osesina). 

With respect to claim 7, 17,
Osesina as modified discloses the method of claim 6, wherein encoding each set of information further comprises: encoding text information included the first set of information and text information included the second set of information to a first set of entity level features and a second set of entity 
With respect to claim 8,
Osesina as modified discloses the method of claim 7, wherein each set of entity level features comprises one of the following statistics or models: term frequency-inverse document frequency (tf-idf), bag-of-words, or paragraph2vec (paragraph 33 and 34, Kennedy).
With respect to claim 9, 18,
Osesina as modified discloses the method of claim 6, wherein encoding each set of information further comprises: encoding text information included the first set of information and text information included the second set of information to a different set of pairwise features, wherein the classifier is configured to classify the first entity and the second entity as either matching entities or non-matching entities further based in part on the different set of pairwise features (paragraph 49, 50 and 56, Liu). With respect to claim 10,
Osesina as modified discloses the method of claim 9, wherein the different set of pairwise features comprise one of the following statistics: a Jaccard distance between the text information included the first set of information and the text information included the second set of information, or a cosine similarity between the text information included the first set of information and the text information included the second set of information (paragraph 58, Henderson and paragraph 71, Liu). 
Osesina as modified discloses the method of claim 6, wherein encoding each set of information further comprises: encoding numeric information included the first set of information and numeric information included the second set of information to a different set of pairwise features, wherein the classifier is configured to classify the first entity and the second entity as either matching entities or non-matching entities further based in part on the different set of pairwise features (paragraph 49, 50 and 56, Liu). With respect to claim 12,
Osesina as modified discloses the method of claim 11, wherein the different set of pairwise features comprise one of the following statistics: a difference between the numeric information included the first set of information and the numeric information included the second set of information, or a cosine similarity between the numeric information included the first set of information and the numeric information included the second set of information (paragraph 71, Liu). With respect to claim 13,
Osesina as modified discloses the method of claim 5, wherein the classifier is one of a neural network, a support vector machine, or a decision tree (paragraph 35, 57, Liu).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210089571 A1 teaches machine learning encoders having image and text feature vectors and comparing them as matching or non-matching.
US 20180232451 A1 identifying, from an image database, an image associated with the image vector, and providing the image for display to the user in a results panel of a user interface.
US 20160093048 A1 teaches learning a similarity metric using deep learning based techniques for multimodal medical images. A novel similarity metric for multi-modal images is provided using the corresponding states of pairs of image patches to generate a classification setting for each pair.
US 20180089543 A1 teaches utilizing classifiers to calculate, for an input image, probability scores for a plurality of classes based on visual information extracted from the input image and semantic relationships in a classification hierarchy and classifying the input image based on the calculated probability scores.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 10/19/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166